department of the treasury internal_revenue_service washington d c number release date cc pa apjp tl-n-7237-99 uil date memorandum for district_counsel new england district cc ner ned bos attn from curtis g wilson assistant chief_counsel administrative provisions judicial practice subject significant service_center advice legend state service_center this responds to your subsequent request for significant service_center advice dated date referencing our advice to you concerning a question posed by the service_center regarding the issuance of employer identification numbers eins issue whether the internal_revenue_code code or regulations for information reporting purposes restricts state from requesting an ein from an individual until state makes a reportable_payment to such individual conclusion neither the code nor the regulations prohibits state from requesting an ein from an individual prior to state making a reportable_payment to such individual facts in accordance with the holder of property deemed to be abandoned under state law must turn the property over to the treasurer of state state pays interest on funds that have been surrendered to it as abandoned property when such funds are distributed to a successful claimant the executor or administrator of an estate who files a claim with state for the abandoned property of a decedent is required by state to provide the original or attested copy of appointment as executor rix or administrator rix state also requests the ein of the decedent’s estate at the time the claim is filed discussion sec_6041 of the code and the treasury regulations promulgated thereunder require every person engaged in a trade_or_business including a state that makes payment of dollar_figure or more of fixed or determinable income in the course of such trade_or_business to another person during a calendar_year to file an information_return form_1099 with the service sec_1_6041-1 of the income_tax regulations provides that income is fixed when it is to be paid in amounts definitely predetermined and that it is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained sec_6041 of the code and the regulations require recipients of payments reportable under that section to furnish their names addresses and taxpayer identification numbers tin to the payor sec_301_6109-1 of the regulations on procedure and administration provides that any person other than an individual such as corporations partnerships nonprofit associations trusts estates and similar nonindividual persons that is required to furnish a taxpayer identifying number must use an ein according to the facts you have provided when a claimant files a claim with state for abandoned property on behalf of an estate state requests the ein from such individual in order to begin processing the claim at that time state does not make any payments to the claimant we have reviewed the relevant code provisions regulations and other guidance and have found nothing that prohibits state from requesting the claimant’s ein for information reporting purposes prior to making the reportable_payment to claimant accordingly state’s actions do not appear to be improper please call if you have any further questions regarding this matter curtis g wilson by ________________________ pamela w fuller acting assistant to the branch chief branch
